IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE

                       JANICE S. JOHNSON v. MARK L. JOHNSON

                         Appeal from the Circuit Court for Davidson County
                              No. 04P-1605    Randy Kennedy, Judge


                        No. M2005-00238-COA-R9-CV - Filed March 28, 2005


This appeal involves the jurisdiction of the Circuit Court for Davidson County over a dispute
regarding custodial accounts established for the benefit of a divorced couple’s children. The father
moved to dismiss the mother’s suit on the ground that the Circuit Court for Williamson County
where the divorce had been granted had jurisdiction over the claim. The trial court denied the
motion but permitted the father to pursue an interlocutory appeal to this court. The parties have now
filed a stipulation for an accelerated civil appeal in accordance with Tenn. Ct. App. R. 13. We
granted the interlocutory appeal, and now we vacate the order denying the father’s motion to dismiss,
and remand the case to the trial court with directions to transfer the case to the Circuit Court for
Williamson County.

    Tenn. R. App. 9 Interlocutory Appeal; Judgment of the Circuit Court Vacated and
                                      Remanded

WILLIAM C. KOCH , JR., P.J., M.S., WILLIAM B. CAIN , and PATRICIA J. COTTRELL, JJ., delivered the
opinion of the court.

Grant C. Glassford, Franklin, Tennessee, for the appellant, Mark L. Johnson.

Andrew J. Pulliam, Nashville, Tennessee, for the appellee, Janice S. Johnson.

                                       MEMORANDUM OPINION1

      Janice S. Johnson and Mark L. Johnson were divorced in the Circuit Court for Williamson
County on August 14, 1998. The final divorce decree approved the parties’ marital dissolution
agreement which, among other things, contained detailed provisions regarding the custody,


       1
           Tenn. Ct. App. R. 10 provides:

       The Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion, it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
visitation, and support of the parties’ minor children. The marital dissolution agreement contained
specific restrictions regarding the use of funds contained in several custodial accounts that Dr.
Johnson had established for each of the parties’ children in accordance with the Uniform Gifts to
Minors Act [Tenn. Code Ann. § 35-7-201 to -226 (2001)].2 One of these restrictions required Dr.
Johnson to use the funds for the children’s college education; while another restriction required him
to use the funds for the use and benefit of the children.

        On October 1, 2004, Ms. Johnson filed suit in the Circuit Court for Davidson County
asserting that Dr. Johnson had not abided by the restrictions in the marital dissolution agreement
regarding the funds in the custodial accounts. She requested that the trial court require Dr. Johnson
to prepare an accounting of his expenditures from the accounts and to restore the funds that he had
allegedly wrongfully taken from the accounts. Ms. Johnson also requested the court to remove Dr.
Johnson as the custodian of these accounts and to replace him with a professional trustee.

        Dr. Johnson moved to dismiss the complaint on December 17, 2004 on the ground that the
Circuit Court for Williamson County retained jurisdiction over the dispute because it involved his
compliance with the 1998 divorce decree that had been entered in Williamson County. He filed an
answer on January 7, 2005, raising the same defense and denying any wrongdoing with regard to the
custodial accounts. The trial court denied Dr. Johnson’s motion to dismiss, and on January 18, 2005
entered an order granting him permission to pursue an interlocutory appeal to this court.

         Dr. Johnson filed an application for an interlocutory appeal with this court on January 28,
2005. Ms. Johnson responded to the application on February 2, 2005. This court entered an order
granting the interlocutory appeal on February 24, 2005 and staying all proceedings in the trial court
pending the appeal. On March 9, 2005, Ms. Johnson requested this court to expedite the appeal on
the ground that its outcome could affect the parties’ oldest daughter’s plans to enter college in the
Fall of 2005. After receiving Dr. Johnson’s response to the motion to expedite, this court conducted
a Tenn. R. App. P. 33 pre-hearing conference with counsel on March 16, 2005. Thereafter, on
March 23, 2005, Ms. Johnson and Dr. Johnson filed a stipulation for an accelerated civil appeal
pursuant to Tenn. Ct. App. R. 13.3

        We have determined that the trial court erred by holding that Ms. Johnson’s claims could
only be heard by the Seventh Circuit Court for Davidson County and by denying Dr. Johnson’s
motion to dismiss for lack of jurisdiction. Jurisdiction over Ms. Johnson’s claims is more properly
in the Circuit Court for Williamson County where the parties were divorced because much of the
current dispute involves an interpretation of the divorce decree entered on August 14, 1998.




         2
           The record indicates that two custodial funds had been established for each child at the time of the divorce and
that the father established two additional accounts for each child after the divorce.

         3
          The parties’ Tenn. Ct. App. R. 13 stipulation does not include and should not be construed to be a voluntary
dismissal pursuant to Tenn. R. Civ. P. 41 of any of the claims in M s. Johnson’s verified complaint.

                                                           -2-
        Accordingly, we vacate the January 18, 2005 order and remand the case to the trial court with
directions to enter an order transferring this case to the Circuit Court for Williamson County
forthwith. The Circuit Court for Williamson County shall have jurisdiction and authority to hear and
adjudicate all the claims contained in Ms. Johnson’s verified complaint as well as any other claims
raised by the parties following the transfer of the case. The costs on this appeal are taxed in equal
proportions to Mark L. Johnson and his surety and to Janice S. Johnson for which execution, if
necessary, may issue.



                                                      PER CURIAM




                                                -3-